DETAILED ACTION

1.	This action is responsive to the communications filed on 06/10/2021.
2.	Claims 1-18 are pending in this application.
3.	Claims 1, 6, 10, 11, have been amended.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Claims 1-10 and 13-18 stand rejected under 35 U.S.C. §103 as being unpatentable over Hayashi in view of U.S. Publication No. 2012/0072526 ("Kling"). This rejection is respectfully traversed. 
With regard to claim 1, the Examiner asserts that Hayashi teaches or suggests all of the limitations of this claim, with the following exception: Kling teaches a 10 U.S. Application No. 15/554,113Atty Dkt. No. 29250S-000146-US-NPdynamically variable rate tariff. Applicant asserts that neither Hayashi, nor Kling, teach or suggest "determining, by at least one processor of the SDN control device, a charging plan and a corresponding routing path for a data flow of a user... the network condition-related rate being a dynamically variable rate tariff depending on a criterion of a network condition including subscriber profile information and an applicable network related state" (as recited in claim 1). That is to say, neither Hayashi, nor Kling, teach or suggest determining a charging plan for a user that includes a dynamically variable rate tariff (as recited in claim 1). 
Hayashi teaches 'when communication is started in a communication network' then the route information is determined, and the charge for the route is determined based on a charge class (user profile information) for the user (see para 0027 and 0041). This means that the charging for the route path is determined upfront, when the route information is determined - rather than determined dynamically. Also, the route and associated charges is based only on the charge class (user subscription type) - rather than based on both a "user (Applicant’s remarks, pages 10-11).

In response: The examiner respectfully disagrees. 
Applicant asserts that neither Hayashi, nor Kling, teach or suggest determining a charging plan for a user that includes a dynamically variable rate tariff.
Hayashi disclosed that a management server determines a network route for the communication and selects a network switch as the charging network switch. A charging server stores charge class data that is used to perform charge calculation for each user. The management server sets the charge class (i.e., charging plan) for the user as well as the route information to the charging network switch (Paragraph 12). The charge class indicates an amount of money per packet or amount of money charged per byte. The charge class varies depending on a service that the user subscribes (Paragraph 41). If a chosen network path is highly reliable (i.e., network condition related rate) or if the route is crowded (i.e., network condition related rate), the charge class can be increased or decreased (Paragraph 68). Hayashi goes on to disclose that the charge class is chosen based on a service that the user subscribes (i.e., user profile) (Paragraphs 41, 45). After gathering the network route, the management server can modify the charge class by increasing it or decreasing it based on whether the route is highly reliable or crowded (i.e., applicable network related state) (Paragraph 68). While Hayashi disclosed determining how much to charge a user based on the network path conditions and user subscription and that the charges can vary depending on the service, Hayashi did not explicitly disclose that the charging plan was dynamically variable. In an analogous art, Kling disclosed a charging plan that (Paragraph 22). As such, combining the charge class of Hayashi, with the dynamically variable cost factor of Kling, one of ordinary skill in the art would arrive at the claimed invention. 
Therefore, the rejection is respectfully maintained.

b.	Kling does not remedy the deficiencies of Hayashi, as argued above. Kling teaches a method for distributing electronic content where a 'cost factor' is determined based on a topology of the network and on a condition of the links (see para 0022, relied upon by the Examiner). The 'cost factor' relates to a cost to the network, in terms of expended network resources. Kling does not teach or suggest a charging plan to charge a user. That is to say, Kling does not teach or suggest a method of monetarily charging a user, based on a charging plan. For at least these reasons, Applicant asserts that Hayashi in view of Kling does not teach or suggest all of the limitations of claim 1 (Applicant’s remarks, pages 11-12).

In response: The examiner respectfully disagrees. 
Hayashi disclosed determining a charge class in order to determine how much to charge a user for services based on a network path and its conditions (see response to argument a above). Kling was combined with Hayashi, to show that a charge class (in this case, cost factor) can be dynamically variable. The combination of Hayashi and Kling disclose the claims as filed.
Therefore, the rejection is respectfully maintained. 

c.	With regard to claim 15, the Examiner asserts that Kling teaches these limitations. For the reasons argued above, Kling does not teach or suggest a charging plan for (Applicant’s remarks, page 12).

In response: The examiner respectfully disagrees. 
Kling disclosed that the cache node that has the lowest cost below a threshold value is chosen to service the request for content (Paragraph 32). The request for content is based on a client (i.e., user) sending a request for content in the first place (as shown in Figure 5). As such, the cache node that has the lowest network cost is chosen for the user. Regarding applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monetarily charging a user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2012/0054079) in view of Kling et al. (US 2012/0072526).
	Regarding claim 1, Hayashi disclosed: 
A method of performing charging control for a data flow at a software defined network (SDN) control device, the method comprising: 
a. determining, by at least one processor (Paragraph 46, processors) of the SDN control device (Fig 4, management server 105), a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the corresponding routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route (i.e., in the corresponding routing path). For example, if the network route is a highly reliable route (i.e., network condition related rate), the charge class can increase a predetermined charge per unit or if the network route is crowded (i.e., network condition related rate), the charge per unit can decrease as a discount); 
b. selecting, by the at least one processor, the charging plan for the respective SDN service device, such that the respective SDN service device charges the data flow, (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
(Kling, Paragraph 5).
	Regarding claim 2, the limitations of claim 1 have been addressed. Hayashi and Kling disclosed:
	wherein the step b further comprises: 
configuring, for the respective SDN service device, its charging-associated network condition report; wherein the method further comprises: i. when a charging-associated network condition report of at least one of the SDN service devices is received, re-apply a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount).
	Regarding claim 3, the limitations of claim 2 has been addressed. Hayashi and Kling disclosed:
	wherein the step i further comprises: when a charging-associated network condition report of at least one of the SDN service devices is received, jumping to the step a, to re-determine a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount).
	Regarding claim 4, Hayashi disclosed:
	A method for charging a data flow at a software defined network (SDN) service device, the method comprising: receiving, by at least one processor of the SDN device, a charging plan and a corresponding routing path determined by a SDN control device for a data flow of a user (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route);
charging, by the at least one processor, the data flow based on a network condition related rate applicable to the SDN service device in the charging plan to generate charging information, the network condition related rate being a variable rate tariff depending on a criterion of a network condition including subscriber profile information and an applicable network related state (Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies (i.e., variable rate) depending on a service that the user subscribes (i.e., subscriber profile). Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route (i.e., network condition), the charge class can increase a predetermined charge per unit or if the network route is crowded (i.e., network condition), the charge per unit can decrease as a discount));
aggregating, by the at least one processor, the generated charging information to provide it to a charging system (Paragraph 27, the charge class is used for charge calculation. The selected network switch (i.e., SDN service device) stores the route information for the network route, the communication user, and the charge class (i.e., charging plan) in units of network routes for every communication flow. Paragraph 28, carrying out the charge calculation by using the charge class and outputs the calculation result (i.e., aggregating) as charged fee data. Paragraph 42, the management server transfers the charged fee data received from the switches to the charging server).
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 5, the limitations of claim 4 have been addressed. Hayashi and Kling disclosed:
	wherein the method further comprises: when receiving the charging plan, further receiving a configuration, by the SDN control device, of a charging-associated network condition report for the SDN service device (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
wherein the method further comprises: when change of the configured charging-associated network condition occurs, performing corresponding charging-associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 6, Hayashi disclosed: 
A method of performing charging control for a data flow at a software defined network (SDN) control device, the method comprising: 
a SDN control device (Fig 4, management server 105) determines a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
the SDN control device selecting the charging plan for the respective SDN service device, the selecting including sending the charging plan to the respective SDN service device and configuring the respective SDN service device so that the respective SDN service device implements the corresponding routing path (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 7, the limitations of claim 6 have been addressed. Hayashi and Kling disclosed:
	wherein the method further comprises: when configuring the charging plan, the SDN control device further configures, for the respective SDN service device, its charging-associated network condition report (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
(Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
the SDN control device re-applies a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 8, Hayashi disclosed:
	A software defined network (SDN) control device, comprising: a memory storing computer-readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive));
	at least one processor configured to execute the computer-readable instructions in order to (Paragraph 46, processors executing programs);
determine a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
(Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 9, the limitations of claim 8 have been addressed. Hayashi and Kling disclosed:
	wherein the at least one processor is further configured to: configure, for the respective SDN service device, its charging-associated network condition report (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
re-apply a new charging plan and its corresponding routing path for the data flow, when a charging-associated network condition report of at least one of the SDN service devices is received (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 10, the limitations of claim 9 have been addressed. Hayashi and Kling disclosed:
(Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
Regarding claim 11, Hayashi disclosed:
A software defined network (SDN) service device (Figure 1, switches 102. Paragraph 31, describing an OpenFlow network, which utilizes SDN standards), comprising: 
a memory storing computer-readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive);
at least one processor configured to execute the computer-readable instructions in order to (Paragraph 46, processors executing programs);
receive a charging plan (Paragraph 12, charge class data) and a corresponding route path (Paragraph 12, network route) determined by a SDN control device (Paragraph 12, management server) for a data flow of a user (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch); 
charge the data flow based on a network condition related rate applicable to the SDN service device in the charging plan to generate charging information, the network (Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount);
aggregate generated charging information to provide it to a charging system (Paragraph 27, the charge class is used for charge calculation. The selected network switch (i.e., SDN service device) stores the route information for the network route, the communication user, and the charge class (i.e., charging plan) in units of network routes for every communication flow. Paragraph 28, carrying out the charge calculation by using the charge class and outputs the calculation result (i.e., aggregating) as charged fee data. Paragraph 42, the management server transfers the charged fee data received from the switches to the charging server).
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
Regarding claim 12, the limitations of claim 11 have been addressed. Hayashi and Kling disclosed:
	 wherein the at least one processor is further configured to: when receiving the charging plan, further receive a configuration, by the SDN control device, of a charging-associated network condition report for the SDN service device (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
when change of the configured charging-associated network condition occurs, perform corresponding charging-associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 13, Hayashi disclosed:
	A system for charging a data flow in a software defined network (SDN) network, the system comprising a SDN control device (Fig 4, management server 105) and a plurality of SDN service devices (Figure 1, switches 102), wherein the SDN control device includes a first memory storing first computer readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive) and at least one first processor (Paragraph 46, processors executing programs) configured to execute the first computer readable instructions in order to: determine a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of the plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
select the charging plan for the respective SDN service device, the selecting including sending the charging plan to the respective SDN service device and configuring the respective SDN service device so that the respective SDN service device implements the corresponding routing path (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information); 
wherein each of the SDN service device includes at least one second memory storing second computer readable instructions and at least one second processor configured to execute the second computer readable instructions in order to: charge the data flow applicable to the SDN service device in the charging plan (Paragraph 46, computer programs retained in a recording medium, such as a hard drives and processors executing the programs. Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information); 
integrate the charging information to provide it to a charging system (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server).
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
(Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 14, the limitations of claim 13 have been addressed. Hayashi and Kling disclosed:
	wherein the at least one first processor is further configured to: when configuring the charging plan, further configures, for the respective SDN service device, its charging-associated network condition report (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
when a charging-associated network condition report of at least one of the SDN service devices is received, re-apply a new charging plan and its corresponding routing path for the data flow, wherein the at least one second processor is further configured to: when change of the configured charging-associated network condition occurs on the SDN service device where the charging module is equipped, perform corresponding charging associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claims 15-18, the limitations of claims 1, 6, 8, 13, have been addressed. Hayashi and Kling disclosed:
	wherein the selecting of the respective SDN service device includes selecting the respective SDN service associated with a lowest-cost tariff for the user (Kling, Paragraph 32, having a cost being below a certain threshold value and choosing the cache node that represents that).
	For motivation, please refer to claim 1.   


Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.N/Examiner, Art Unit 2443           
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443